           Case
            Case7:20-cv-01959-KMK
                 7:20-cv-01959-KMK Document
                                    Document281-1
                                             282 Filed
                                                  Filed09/21/21
                                                        09/14/21 Page
                                                                  Page12ofof23




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
    ALLSTATE INSURANCE COMPANY,                                                   C.A. No.7:20-cv-01959-KMK
    ALLSTATE PROPERTY & CASUALTY INSURANCE
    COMPANY,
    ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
    AND ALLSTATE INDEMNITY COMPANY,

                          Plaintiffs,
    v.
    JAMES A. SPINA II, D.C.,
    ANDREA GROSSMAN,
    KIMBERLY A. SPINA,
    MAELIEN SPINA,
    CATSKILL MEDICAL CARE, P.C. (d/b/a MIDDLETOWN
    PHYSICAL THERAPY AND PAIN MANAGEMENT),
    TAMMY GARCIA-KLIPFEL, ESQ., as personal representative of
    the Estate of HERBERT M. GARCIA, M.D., deceased,
    PHYSICAL MEDICINE & DIAGNOSTIC TESTING, P.C.,
    CLIFTON D. BURT, M.D.,
    CHARLES H. BAGLEY, M.D.,
    MIDDLETOWN PHYSICAL THERAPY, P.C. (d/b/a PHYSICAL
    THERAPY OF ORANGE COUNTY),
    ELEANORE B. ROBLES, PT (a/k/a ELEANORE B. ROBLES-
    PARAS, PT),
    MID HUDSON ACUPUNCTURE, P.C.,
    RALPH J. STORM, L.AC.,
    OPEN MRI OF MIDDLETOWN, L.L.C.,
    UPSTATE RADIOLOGY, P.C.,
    ACCREDITED MEDICAL SUPPLY INC.,
    EFFECTIVE MARKETING & COMMUNICATIONS, LLC,
    JJMJ REALTY COMPANY, AND
    ROSWELL REALTY LLC,
                          Defendants.

         RENEWED ORDER GRANTING ALLSTATE’S MOTION FOR ATTACHMENT
              AS TO BANK ACCOUNT OF CATSKILL MEDICAL CARE, P.C.
           Upon previous consideration of the Plaintiffs’ 1 Motion for Attachment, and request for

renewal of this Court’s existing order (ECF No. 192) by the Plaintiffs, the Court being duly advised


1
Allstate Insurance Company, Allstate Property & Casualty Insurance Company, Allstate Fire & Casualty Insurance
Company, and Allstate Indemnity Company (collectively, “Allstate” or “Plaintiffs”).

                                                     -1-
       Case
        Case7:20-cv-01959-KMK
             7:20-cv-01959-KMK Document
                                Document281-1
                                         282 Filed
                                              Filed09/21/21
                                                    09/14/21 Page
                                                              Page23ofof23




on these issues and good cause having been shown, pursuant to Fed. R. Civ. P. 64(a) and CPLR

§6201(3), it is ordered that the bank account for Defendant, Catskill Medical Care, P.C. (d/b/a

Middletown Physical Therapy and Pain Management) at Orange Bank & Trust, account number

ending in 5578, is hereby ATTACHED, up to the amount of $1,755,073.00, and to be used by

Allstate to satisfy any judgment in the above-captioned matter.

       ORDERED that the Plaintiffs’ Motion for Attachment has been GRANTED and the Order

of Attachment is RENEWED, as it applies to the bank account for Defendant, Catskill Medical

Care, P.C. at Orange Bank & Trust, account number ending in 5578, up to the amount of

$1,755,073.00.

SO ORDERED:


______________________________________
The Honorable Kenneth M. Karas
White Plains, New York
 September 21
________________,  2021




                                               -2-
